 In the Matter Of CENTREBRASSWORKS, INC. ANDENTERPRISENOVELTYCo.andMETAL POLISHERS, PLATERS, BUFFERS ANDHELPERS INTER-NATIONAL UNION, LOCAL No. 8Cases Nos. C-567 and R-693SUPPLEMENTAL DECISIONANDORDERFebruary 15,19.EOn January 9, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election,in the above-entitled proceedings.'On January 24, 1939, the Boardissued an Amendment to Direction of Election and Order DismissingPetition.2On December 7, 1939, the Board issued a Supplement andSecond Amendment to Direction of Election.'On January .13, 1940,the Board issued a Third Amendment to Direction of Election.4TheDirection. of Election, as amended, provided that an election by secretballot be conducted as early as possible but not later than sixty (60)days from the date of the Supplement and Second Amendment toDirection of Election, among all production employees of Centre BrassWorks, Inc., whose names appeared on the pay roll last preceding thedate of the Supplement and Second Amendment to Direction of Elec-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or had since been temporarily laid off, but excluding office work-ers, foremen, and supervisory employees, and excluding also employeeswho had quit or had been discharged for cause between the date ofthe pay roll above specified and the date of the election, to determinewhether or not they desired to be represented by Metal Polishers,Buffers, Platers, and Helpers International Union, Local No. 8, forthe purposes of collective bargaining.Pursuant to the Direction, as amended, an election by secret ballotwas conducted on January 19, 1940, under the direction and super-110 N. L. R. B. 1060.1 10 N. L. R. B. 1077, Thisorder dismissedthe petitionas against EnterpriseNoveltyCo.3 18 N. L.R. B. 146.419 N. L.R. B. 420.20 N. L. R. B., No. 43.452 CENTRE BRASS WORKS, INC.453vision of the Regional Director for the Second Region (New YorkCity).On January 22, 1940, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, issued and duly served upon the partiesher Election Report.No objection to the conduct of the ballot orthe Election Report has been filed by any of the parties:As to the results of the secret ballot, the Regional Director reportedas follows :Total Number Eligible to Vote -------------------------------- 34Total Number of Ballots Cast________________________________ 34Total Number of Valid Ballots_______________________________ 34Total Number of Votes in favor of Metal Polishers, Platers,Buffers and Helpers International Union, Local No. 8________ 16Total Number of Votes against aforementioned union---------- 18Total Number of Blank Votes_______________________________0Total Number of Void Ballots_______________________________0Total Number of Challenged Votes___________________________0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.The peti-tion for investigation and certification of representatives of employeesof Centre Brass Works, Inc., filed by Metal Polishers, Platers, Buffers,and Helpers International Union, Local No. 8, will therefore bedismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyORDERED that the petition for investigation and certification ofrepresentatives of employees of Centre Brass Works, Inc., filed byMetal Polishers, Platers, Buffers and Helpers International Union,Local' NQ._ 8, be, and it hereby is, dismissed.283031-41-vol. 20-30